Case 4:19-cv-00052-RBS-DEM Document 62 Filed 02/14/20 Page 1 of 9 PageID# 1999



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION




 Roger A. Herndon, on behalf of himself and all      Civil Action No.: 4:19-cv-00052-HCM-
 others similarly situated,                          DEM

 Plaintiff,

 vs.

 Huntington Ingalls Industries, Inc., the HII
 Administrative Committee, and John/Jane Does 1–5,

 Defendants.                                         CLASS ACTION




         PLAINTIFF HERNDON’S MEMORANDUM OF LAW IN SUPPORT OF
        MOTION TO EXCLUDE EXPERT TESTIMONY OF THOMAS S. TERRY
Case 4:19-cv-00052-RBS-DEM Document 62 Filed 02/14/20 Page 2 of 9 PageID# 2000



 I.     INTRODUCTION

        This case is about the actuarial assumptions used by Huntington Ingalls Industries, Inc.

 (“Huntington”) to calculate Plaintiff’s retirement benefits and the retirement benefits of similarly

 situated participants in the Huntington Ingalls Industries, Inc. Newport News Operations Pension

 Plan for Employees Covered by the United Steelworkers Local 8888 Collective Bargaining

 Agreement (the “Plan”). When participants such as Herndon take an optional form of benefit

 under the Plan—a joint and survivor annuity (“JSA”) in Herndon’s case—the Employee

 Retirement Income Security Act (“ERISA”) requires the present value of the optional form of

 benefit to be “actuarially equivalent” to the present value of a single life annuity (“SLA”).

 29 U.S.C. §§ 1002(27), 1055(d)(1)(B), 1055(d)(2)(A)(ii). Huntington calculates actuarial

 equivalence using a “conversion factor” that is the product of two actuarial factors: (1) an

 interest rate assumption; and (2) mortality assumptions. Declaration of Thomas S. Terry (“Terry

 Dec.”) ¶¶ 15, 27, D.I. 54-2. Herndon complains that Huntington used unreasonable and outdated

 mortality assumptions, which unlawfully reduced his pension benefit.

        Defendants proffer the expert testimony of Thomas S. Terry in support of their motion for

 summary judgment. (D.I. 54-2.) But summary judgment must be supported by admissible

 evidence. See Williams v. Staples, Inc., 372 F.3d 662, 667 (4th Cir. 2004); Fed R. Civ. P. 56(c)(2)

 (party opposing summary judgment may object to facts that are not supported by admissible

 evidence). Further, the rules of evidence require the Court to ensure that expert testimony is

 relevant and reliable. See Fed. R. Evid. 702; Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,

 592-93 (1993). “The proponent of the [expert] testimony must establish its admissibility by a

 preponderance of proof.” Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 199 (4th Cir. 2001).

 Substantial portions of Terry’s expert testimony are inadmissible because they are not relevant.


                                                  2
Case 4:19-cv-00052-RBS-DEM Document 62 Filed 02/14/20 Page 3 of 9 PageID# 2001



 Specifically, Terry repeatedly states that his opinion that the conversion factor used by

 Huntington to convert Herndon’s benefit is reasonable based solely on present-day assumptions

 rather than assumptions as of the date Herndon retired. Under ERISA and the Plan, however,

 Herndon’s benefits should have been correctly calculated when he retired in 2013, not

 recalculated based on actuarial data that did not even exist seven years ago.

        Therefore, the Court, pursuant to its gatekeeping function, should exclude Terry’s expert

 report and testimony to the extent it addresses the reasonableness of the conversion factor.

 II.    FACTS

        Under the Plan, a participant’s Pension Commencement Date is the applicable date on

 which a participant’s pension is to commence under Sections 2.01-2.04 of the Plan. Plan § 1.26,

 D.I. 54-5, PageID# 1182. Herndon retired around September 1, 2013 and was eligible to receive

 a normal retirement benefit. Plan § 2.01. Because Herndon was married at the time of retirement

 and he and his spouse had not elected an alternative form of benefit, he received a 50% JSA by

 default. Defendants’ Statement of Undisputed Material Facts (“Defs’ Stmt.”), ¶ 45, D.I. 54; Plan

 § 5.01(b), PageID# 1193. Herndon’s benefit was finally calculated to be $100.14 per month

 based on a recalculation dated January 22, 2014. Defs’ Stmt. ¶ 46.

        In the parlance of pension benefits, a “conversion factor” is used to convert an SLA to an

 optional form of benefit, such as the JSA payable to Herndon. Defs’ Stmt. ¶ 4. The

 reasonableness of both the interest rate and mortality assumptions should be considered when

 evaluating the conversion factor. Id. ¶ 27.

        Terry was asked to determine whether the “actuarial equivalence conversion factors”

 under the Plan and at issue here “fall within a range of reasonableness based on relevant, current

 demographic and economic conditions.” Terry Decl. ¶ 15. (emphasis added); Deposition of




                                                  3
Case 4:19-cv-00052-RBS-DEM Document 62 Filed 02/14/20 Page 4 of 9 PageID# 2002



 Thomas S. Terry (“Terry Dep.”) at 35:22-36:2 (the “assignment was to use current demographics

 and current conditions to construct reasonable assumptions”) 1. Terry explained that by “current”

 he means the fourth quarter of 2019 when he performed the calculations in his report. Terry Dep.

 57:16-57:18. 2 Terry explained that he used current assumptions because that was his assignment.

 Terry Dep. at 85:12-15. Accordingly, Terry was not asked and did not attempt to opine on either

 the assumptions or conversion factors that a reasonable actuary would have used to calculate

 Herndon’s benefit in 2013.

 III.   LAW & ARGUMENT

        A.      Legal Standard for Admissibility of Expert Opinions.

        The standards for admissibility of expert opinion evidence are set forth in Federal Rule of

 Evidence 702 (“Rule 702”), which provides:

          A witness who is qualified as an expert by knowledge, skill, experience, training, or
          education may testify in the form of an opinion or otherwise if: (a) the expert’s
          scientific, technical, or other specialized knowledge will help the trier of fact to
          understand the evidence or to determine a fact in issue …

 Rule 702. “The touchstones for admissibility under Daubert are two: reliability and relevancy.”

 United States v. Crisp, 324 F.3d 261, 268 (4th Cir. 2003) (emphasis added). In other words, an

 expert’s testimony will not help the trier of fact if it is not relevant. Defendants bear the burden of

 establishing the admissibility of Terry’s testimony by a preponderance of the evidence. See, e.g.,

 Higginbotham v. KCS Int’l, Inc., 85 F. App’x 911, 915 (4th Cir. 2004). As the Court recognized in

 Daubert, Rule 702 plainly contemplates that the district court will serve as a “gatekeeper” to the



 1
   The Terry Deposition transcript is submitted contemporaneously hereto as an exhibit to
 Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment.
 2
   Terry concedes that whether the reasonableness of the factors should be measured at the time
 the factors were first adopted by a plan is a legal question on which he offers no opinion. Id.
 ¶ 16. By the same token, whether current assumptions or reasonable assumptions as of
 Herndon’s retirement date should be used is a legal question.

                                                   4
Case 4:19-cv-00052-RBS-DEM Document 62 Filed 02/14/20 Page 5 of 9 PageID# 2003



 admission of expert testimony. See, e.g., Anderson v. Westinghouse Savannah River Co., 406 F.3d

 248, 261 (4th Cir. 2005).

        B.      Terry’s Testimony About The Reasonableness Of Huntington’s Conversion
                Factor Is Not Relevant.

        A key issue in this case is whether the mortality and interest assumptions, and the

 resulting conversion factor, the multiplier that converted the SLA to a JSA, are reasonable.

 Huntington first calculated Herndon’s JSA benefit in 2013 (and recalculated it in 2014 after it

 found an error). Defs’ Stmt., ¶¶ 45-46.

        As Terry opined, a JSA conversion factor is calculated as the ratio of two “present

 values.” Terry Decl. ¶ 75. Present, obviously, means as of the date in question, in this case

 Herndon’s Pension Commencement Date in 2013. Under ERISA, a participant has 90 days prior

 to the commencement of benefits to select a benefit. See 26 C.F.R. § 1.401(a) – 11(c)(1)(ii).

 During that 90-day election period, plan administrators must disclose specific information

 concerning plan benefits, including the present value of the benefits. See 26 C.F.R. § 1.401(a) –

 11(c)(3). Accordingly, the present value of benefits must be calculated before the benefit

 commencement date. See Berger v. Xerox Corp. Retirement Income Guarantee Plan, 338 F.3d

 755 (7th Cir. 2003) (present value is determined as of the date pension benefits commence); see

 also Smith v. Rockwell Automation, No. 19-C-0505, 2020 WL 620221, at * 7 (E.D. Wisc. Jan.

 10, 2020) (“plans must use the kind of actuarial assumptions that a reasonable actuary would use

 at the time of the benefit determination”). Here, the present value of Plaintiff’s benefits was

 calculated in 2013, as reflected in the notices sent to Plaintiff. Defs’ Stmt., ¶¶ 45-46.

        Terry’s analysis is irrelevant to evaluating the conversion factor as of 2013 because in his

 “Terry Table,” Terry based his actuarial assumptions on “conditions as of the fourth quarter of

 2019.” Terry Dep. at 57:6-18; Terry Decl. ¶ 16. Moreover, the “conditions” were based on



                                                   5
Case 4:19-cv-00052-RBS-DEM Document 62 Filed 02/14/20 Page 6 of 9 PageID# 2004



 information that occurred after 2013. 3 Accordingly, the opinion is flawed in two respects. It is

 based on data that did not exist in 2013, and it measures conditions in 2019, not 2013.

        To the extent that Terry contends his actuarial assumptions are reasonable for his

 assignment because he is determining the actuarial equivalence conversion factor as of the date

 of his calculation, Herndon agrees that a 2019 calculation should use reasonable assumptions as

 of 2019. But the issue here is whether Herndon’s benefit was properly calculated using

 reasonable assumptions as of his Pension Commencement Date in 2013. No actuary in 2013

 could possibly have known about mortality experience as of 2019 because that data was not

 available in 2013. Thus, it is per se unreasonable to derive a 2013 benefit calculation based on

 mortality assumptions that are informed by mortality experience after 2013. Moreover,

 conditions in 2019 are not conditions in 2013, which is the relevant measurement date. Since

 Terry based his opinion on facts that did not even exist in 2013, and his opinion was based on

 conditions in 2019, not 2013, it should be rejected.

        C.      Terry’s Alternative Calculation Is Also Irrelevant.

        As an alternative means of assessing the reasonableness of the conversion factor used to

 calculate Plaintiff’s benefits, Terry did a calculation in which he purported to calculate benefits

 using several different interest rates and three different mortality tables: (1) the “Terry Table,”

 discussed above, (2) the table Huntington submitted to the IRS for approval for use in funding

 calculations (the “IRS Table”), and (3) one of the tables Huntington used for financial accounting


 3
   For example, in constructing his “Terry Table” for mortality assumptions, Terry used a reference
 table from the Society of Actuaries that was not available until October of 2014, modified by data
 from an experience study Ernst & Young conducted in 2016. Terry Report, ¶ 94 and App. B, p. 6;
 Terry Tr. at 173:6-16; Serota Rebuttal at ¶ 22. Similarly, Terry’s 3.5 percent interest rate was based
 on the midpoint of the highest and lowest rates shown on several indices Terry selected during the
 period from 2012 to 2018. Terry Report at 152-53; Serota Rebuttal, at ¶ 48. Thus, Terry proposes
 to evaluate whether the conversion factor used to calculate Herndon’s benefits in 2013 was
 reasonable based on data that did not even exist at the time.

                                                   6
Case 4:19-cv-00052-RBS-DEM Document 62 Filed 02/14/20 Page 7 of 9 PageID# 2005



 under GAAP (the “GAAP Table). Terry Decl. ¶ 168. Terry’s analysis based on these alternative

 tables suffers from the same flaw as the Terry Table, however, and is equally irrelevant to the

 issue before the Court. As Terry describes in his report, both the GAAP Table and the IRS Table

 were based on a mortality experience study conducted by Ernst & Young in 2017. Terry Decl.

 ¶¶ 172-175. And the Terry Table was derived from actuarial experience as of 2019. A reasonable

 actuary could not have used this data as the basis for actuarial assumptions in 2013, and thus

 they are irrelevant.

 IV.    CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that the Court enter an Order

 excluding Terry’s expert testimony on the reasonableness of Huntington’s conversion factors

 from consideration in connection with Defendants’ motion for summary judgment.

 Dated: February 14, 2020                            Respectfully submitted,

                                                     /s/ Gregory Y. Porter
                                                     BAILEY & GLASSER LLP
                                                     Gregory Y. Porter (VSB # 40408)
                                                     1055 Thomas Jefferson Street, NW, Suite 540
                                                     Washington, DC 20007
                                                     Tel: (202) 463-2101
                                                     Fax: (202) 463-2103
                                                     Email: gporter@baileyglasser.com

                                                     Mark G. Boyko (to be admitted pro hac vice)
                                                     BAILEY & GLASSER LLP
                                                     8012 Bonhomme Avenue, Suite 300
                                                     Clayton, MO 63105
                                                     Tel: (202) 463-2101
                                                     Fax:(202) 463-2103
                                                     mboyko@baileyglasser.com




                                                 7
Case 4:19-cv-00052-RBS-DEM Document 62 Filed 02/14/20 Page 8 of 9 PageID# 2006



                                          IZARD, KINDALL & RAABE LLP
                                          Robert A. Izard (pro hac vice)
                                          Mark P. Kindall (pro hac vice)
                                          Douglas P. Needham (pro hac vice)
                                          Oren Faircloth
                                          29 South Main Street, Suite 305
                                          West Hartford, CT 06107
                                          Tel: (860) 493-6292
                                          Fax: (860) 493-6290
                                          Email: rizard@ikrlaw.com
                                          Email: mkindall@ikrlaw.com
                                          Email: dneedham@ikrlaw.com
                                          Email: ofaircloth@ikrlaw.com



                                          Counsel for Plaintiff




                                      8
Case 4:19-cv-00052-RBS-DEM Document 62 Filed 02/14/20 Page 9 of 9 PageID# 2007



                                CERTIFICATE OF SERVICE

        I hereby certify that on February 14, 2020, a true and correct copy of the foregoing

 document was filed with the Court utilizing its ECF system, which will send notice of such filing

 to all counsel of record.



                                                     /s/ Gregory Y. Porter
                                                     Gregory Y. Porter
